Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report on Form 10-K of Full House Resorts, Inc. for the year ended December 31, 2012 as filed with the Securities and Exchange Commission (the “Report”) I, Deborah J. Pierce, Chief Financial Officer of Full House Resorts, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Full House Resorts, Inc. Dated: March 5, 2013 By: /s/ DEBORAH J. PIERCE Deborah J. Pierce Chief Financial Officer
